DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed November 23, 2021 has been acknowledged. Claims 1-3 and 5-10 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (20180304291).
Regarding claim 1, Knight discloses an environment-friendly lotion pump structure, comprising: 
a pump body (5) configured to extend into a bottle body (1), the pump body including a pump chamber (51) and being connected with a bottle-locking cap (52) configured to fix the pump body to the bottle body (par. 0095), and 
the pump chamber is internally provided with a pumping assembly (32 and 33) capable of moving up and down in the pump chamber to pump lotion in the bottle body upwards (par. 0110); 

an upper end of the pumping assembly is connected with a bent mouth (Figs. 28 and 29), 
an inner wall of the pump chamber is provided with a locking cap (6) which can prevent the pumping assembly from coming out of the pump chamber (par. 0107-0108), wherein the outer side of the locking cap is provided with at least one clamping part (611), the pump chamber is provided with at least one positioning connection part (corresponding recesses) into which the clamping part is engaged correspondingly (par. 0098), the clamping part comprises a first concave part (recess between ribs 611) and a first convex part (ribs 611), and the positioning connection part comprises a second convex part (the corresponding part that fits between ribs 611) matched with the first concave part (par. 0098) and a second concave part (corresponding recess) matched with the first convex part (par. 0098), and 
a spring is provided between an upper end surface of the locking cap and the bent mouth (see annotated Fig. 29 below); 
the pumping assembly comprises a pump lever (32) passing through the locking cap and having a pumping channel (76), 
the pump lever is provided with at least one liquid inlet (78) connecting with the pumping channel, and 
the pump lever is connected with a piston (33) which can move up and down relative to the pump lever (par. 0109) and can seal the liquid inlet (par. 0110), 


    PNG
    media_image1.png
    716
    549
    media_image1.png
    Greyscale

	Regarding claim 2, an outer wall of the pump lever is provided with an upper limit convex ring (see annotated Fig. 22 below) which is located above the liquid inlet, and the outer wall -3-New U.S. Patent Applicationof the pump lever is further provided with a lower limit convex ring (see annotated Fig. 22 below) which is located below the liquid inlet, the piston is located between the upper limit convex ring and the lower limit convex ring (see annotated Fig. 22 below).

    PNG
    media_image2.png
    696
    900
    media_image2.png
    Greyscale

Regarding claim 3, the limit assembly comprises at least one convex rib (81) vertically arranged on the outer side wall of the pump lever (Fig. 17b), and the inner wall of the locking cap is provided with at least one guide groove (88) for the corresponding convex rib to slide up and down inside (par. 0107), the inner wall of the guide groove is provided with a boss (87 or 86) for abutting the convex rib and preventing the convex rib from sliding up and down after the pump lever rotates at a certain angle (par. 0107-0108).
Regarding claim 5, the bent mouth is provided with a connecting part (see annotated Fig. 29 below) capable of connecting with the upper end of the pump lever, and the bent mouth is provided with a clamping groove (see annotated Fig. 29 below) 

    PNG
    media_image3.png
    729
    926
    media_image3.png
    Greyscale

Regarding claim 6, two convex ribs (81) are vertically arranged on the outer side wall of -4-New U.S. Patent Application the pump lever, and the inner wall of the locking cap is provided with two guide grooves (88) matched with the convex ribs respectively (par. 0107).
Regarding claim 7, the bottle-locking cap is further internally provided with at least one gasket (58), and the gasket is in a ring shape (Fig. 9a).
Regarding claim 8, the lower end of the pump chamber is conical (Fig. 5), and the one-way valve is a pump bead (75) provided at the lower end of the pump chamber (Fig. 4).
Regarding claim 9, the pump body is further provided with a diptube (72) which is located below the one-way valve.
Regarding claim 10, the lotion pump is made of plastic (par. 0001).
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that Fig. 29 of Knight fails to show the claimed clamping features is not persuasive because these features (611 of Knight) are shown in Figs. 7(b) and 18(a) and described in par. 0034, 0098 and 0100 of Knight. Knight does not disclose that the locking cap (unnumbered in Fig. 29, but identified as reference numeral 6 throughout the disclosure) shown in Fig. 29 is fixed to the pumping chamber in a manner that is different than the manner disclosed in par. 0034, 0098 and 0100. That is, Knight discloses a single method for fixing the locking cap (6) to the pump chamber (51), said method utilizing the claimed clamping features (par. 0034, 0098, and 0100).
In response to Applicant’s argument that Knight fails to show “clamping features at its two ends of the alleged ‘upper end surface,’” it is noted that the features upon which Applicant relies (i.e., clamping features at two ends of an upper end surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument that the upper end surface of Knight is movable is not persuasive because Applicant has not explained how the upper end surface of Knight is 
In response to Applicant’s argument that Knight’s spring contacts the lotion, it is noted that the features upon which applicant relies (i.e., no contact between the spring and lotion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754